Citation Nr: 1546858	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a breathing disorder, to include chronic obstructive pulmonary disorder (COPD), pulmonary hypertension and sleep apnea. 

2.  Entitlement to an earlier effective date than December 19, 2011 for a 50 percent rating for service-connected PTSD.  

3.  Entitlement to an increased rating for service-connected PTSD in excess of 50 percent since December 19, 2011.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board on appeal from the rating decisions by the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina. A June 2010 rating decision denied, in pertinent part, entitlement to service connection for breathing problems.  An October 2010 rating decision, in pertinent part, granted service connection for PTSD with a 30 percent evaluation effective April 13, 2010.  In a February 2015 rating decision, the RO granted an increased rating for service-connected PTSD to 50 percent effective December 19, 2011.  

Thereafter, in August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge in Columbia, South Carolina.  A transcript of this hearing was prepared and associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a breathing disorder, to include COPD, pulmonary hypertension and sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as intrusive thoughts, nightmares, flashbacks, hyper-startled response to loud noises, avoidance, anxiety, detachment, sleep impairment, irritability; and GAF scores of 58 and 54.  


CONCLUSION OF LAW

Effective April 13, 2010, the criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to a higher rating for service-connected PTSD, rated at 30 percent prior to December 19, 2011 and 50 percent thereafter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information
and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice, that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, a letter sent to the Veteran in February 2011 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claims on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, Social Security Administration (SSA) records, the Veteran's statements and August 2015 Board hearing testimony.  

The RO arranged for the Veteran to undergo a VA examination in September 2010 and December 2011 for his service-connected PTSD.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating for his service-connected disability.  The reports indicated that the examiners conducted a review of the claims file as well as elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Further, neither the Veteran or his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

As noted above, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in support of his claim August 2015.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  



II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

 If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

A. PTSD

The Veteran seeks entitlement to a higher rating in excess of 30 percent prior to December 19, 2011 and in excess of 50 percent thereafter.  

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD,  a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  

Background

The pertinent evidence of record includes VA treatment records and examination reports, the Veteran's lay statement and hearing testimony. 

VA treatment records from the Columbia VA Medical Center (VAMC) revealed that the Veteran began treatment for PTSD in March 2010 and was noted to have symptoms of anxiety, irritability, depression and marital problems.  The Veteran was diagnosed with PTSD.  He was provided counseling and group therapy.  A March 2011 VA treatment record indicated that the Veteran entered into a physical altercation with his wife over the weekend.  The clinician noted that the Veteran is oriented in all spheres but his affect appeared somewhat tired and stressed.  The clinician found no evidence of hallucination or self-mutilating behavior.  The Veteran's thought process was linear, insight and judgment were good.  

A September 2010 VA examination report confirmed a diagnosis of PTSD with symptoms of hypervigilance, nightmares, daily intrusive thoughts, difficulty sleeping, isolation and avoidance.  The Veteran worked as a truck driver until two years ago due to his heart condition.  With regards to previous psychiatric history, the Veteran had no history of previous diagnosis or treatment of a psychiatric condition.  The Veteran reported that in 1978 he was hospitalized on multiple occasions for alcohol and drug treatment.  However, he has not used any alcohol or drugs since 1982.  

On mental status examination, the Veteran was found appropriated dressed and groom.  His speech was clear, coherent and goal-directed.  He was alert and had good eye contact.  The Veteran's thought process was linear and devoid of delusional content.  Insight and judgment were adequately developed.  Attention, concentration and abstract thinking were within normal limits.  

In a December 2011 VA examination, the Veteran claimed that he had PTSD problems for the past 15 years.  The Veteran reported a history of substance abuse in the past and the examiner noted ongoing PTSD treatment at the VA Clinic.  With regards to his social impairment, the Veteran reported that he is married with four children although he does not get along well with his wife and two of his children due to his withdrawal tendency and irritability.  He reports having a close friend that he visits twice a month and four casual friends that he sees once a year or less.  

On mental status examination, the Veteran was alert, oriented and attentive.  His mood appeared dysphoric.  His affect was somewhat constricted and anxious.  The examiner found some evidence of psychomotor agitation.  The Veteran was cooperative and made good eye contact.  His thought process and content were normal without evidence of current auditory or visual hallucinations.  The Veteran denied suicidal or homicidal ideations.  The Veteran's memory was mildly impaired for immediate information but fairly intact for recent or remote events.  

The examiner confirmed a diagnosis of PTSD.  The examiner concluded that the Veteran exhibited moderate to considerable symptoms associated with PTSD.  His symptoms are intrusive thoughts, nightmares, flashbacks, hyper-startled response to loud noises, avoidance, anxiety, detachment, sleep impairment, irritability.  The Veteran reported having PTSD symptoms since Vietnam that had gotten worse over time.  The Veteran denied any period of remission.  The examiner concluded that the Veteran has moderate to considerable impairment in social adaptability and interactions with others as well as his ability to maintain employment.  

Analysis

After a detailed review of the claims file, the Board finds that for all periods under consideration, a 50 disability rating for PTSD is most appropriate.  

As outlined above, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as intrusive thoughts, nightmares, flashbacks, hyper-startled response to loud noises, avoidance, anxiety, detachment, sleep impairment, irritability.  While the Veteran does not exhibit all the symptoms listed under the 50 percent criteria, the Board finds that the level of impairment caused by the above symptomatology during the entire appeal period more nearly approximates the frequency and severity contemplated in the criteria for a 50 percent rating.  See Mauerhan v. Principe, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  The Board finds it significant that both the lay and medical evidence of record shows that the Veteran is limited socially and professionally by his PTSD.  Additionally, while the December 2011 VA examiner described his symptoms as moderate to considerably impaired, the Board finds that the lay evidence of record shows that the Veteran's PTSD has been pronounced throughout the appeal period.  As such, resolving all reasonable doubt in the Veteran's, his symptoms warrant a 50 percent rating criteria for the entire appeal period.   

The Board also notes that the Veteran was assigned GAF scores of 58 and 54.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflects a level of impairment that most closely approximates a 50 percent disability rating, but not higher, throughout the entire period on appeal.  

The Board however, does not find that the Veteran's PTSD more closely approximates the criteria for a higher rating.  The Board finds that the symptoms of the Veteran's PTSD with sleep problems are not of the type and severity contemplated by the 70 percent disability rating.  The Board notes that the Veteran has consistently denied any current suicidal or homicidal ideations.  The Board also notes that the Veteran has difficulty in adapting to stressful circumstances to include his previous altercation with his wife in March 2011.  However, the Board finds that these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  At the September 2010 VA examination, the Veteran reported that he worked as a truck driver until two years ago due to his heart condition.  However, at the December 2011 VA examination, the Veteran did report that his PTSD caused him to be irritable but working alone helped him manage his symptoms although he could "be short with on the phone."  The Veteran also reported problems concentrating that "slowed him down and caused him to make mistakes."  He also reported missing about 15 days of work each year due to his PTSD. 

On mental status examination, the Veteran was repeatedly noted as oriented to person, place, and time.  The Veteran also been consistently found casually dressed and appropriately groomed.  The Veteran's affect was also repeatedly noted as appropriate except in December 2011 when his affect was noted to somewhat constricted and anxious.  The Veteran had consistently denied having any current delusions or hallucinations.  The Veteran's thought process was also noted as logical, coherent, and goal directed.  His insight and judgment were noted as fair and his insight was intact.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  His memory and concentration were intact and his abstract reasoning and impulse control were also intact except at the December 2011 VA examination which noted that there was some evidence of psychomotor agitation and that his memory is mildly impaired for immediate information but otherwise normal.  Additionally, the Board acknowledges that the Veteran's marriage is strained due to frustration over his withdrawal tendencies and irritability.  The Board also acknowledges the Veteran's difficulties at work, including becoming his reports of irritability, difficulty concentrating and absence.  However, the Board finds that the Veteran's relatively stable marriage, employment history, and reported relationships with his family show that while the Veteran has difficulty establishing and maintaining effective work and social relationships, his symptoms do not rise to an inability to establish and maintain effective relationships.  

The Board also finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  The Board finds that total occupational and social impairment has not been shown as the Veteran's symptoms have not been manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  Again, the Veteran was repeatedly noted as oriented to person, place and time.  The Veteran was also repeatedly noted as casually dressed and appropriately groomed.  The Veteran denied experiencing any delusions or hallucinations.  The Board notes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his disabilities, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board notes that the Veteran filed an informal claim for TDIU in February 2014.  However, the Board note that the a TDIU claim is moot since the Veteran is in receipt of a 100 percent schedular rating effective June 25, 2008.  Therefore, the issue of TDIU is not before the Board and the holding in Rice is not for application.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Throughout the entire period of the appeal, a 50 percent rating, but not higher, for an PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran seeks entitlement to service connection for a breathing disorder, to include COPD, pulmonary hypertension and sleep apnea as a result of herbicide exposure.  

The Board finds that the private medical opinions of record are insufficient to substantiate the claim of service connection.  Initially, the Board notes that the Veteran was diagnosed with COPD and sleep apnea as well as symptoms "consistent with pulmonary hypertension" in October 2014.  An August 2015 private opinion from Dr. Z.M. provided that the Veteran has moderate to severe obstructive pulmonary disease COPD, pulmonary hypertension and obstructive sleep apnea.  The private physician provided that COPD is "a chronic and progressive lung disease that is caused no only by tobacco use but also due to inhalation of chemicals, fumes and dusts.  According to patient's records, he served in the military and was exposed to an excessive amount of fumes and chemicals including agent orange during Vietnam war, which is well known to cause COPD."  

Indeed, service personnel records showed that the Veteran served in the Republic of Vietnam from November 19, 1968 to November 19, 1969 with a military occupational specialty as a petroleum storage specialist.  At the August 2015 Board hearing, the Veteran also testified that he repaired petroleum pipelines and would not be able to shower for up to two days.  The Veteran also reported that his respiratory problems began in service and that he was treated for double pneumonia in service.  To the extent that the private physician found COPD is "caused no only by tobacco use but also due to inhalation of chemicals, fumes and dusts," he did not elaborate as to the details or provide any support for this conclusion.  It is also unclear whether the private physicians were afforded the opportunity to review the Veteran's service treatment records and post-service medical treatment records.  Even assuming that the private examiner's conclusion is supported by medical literature and the Veteran's treatment records, the opinion itself is still insufficient to support a finding that the Veteran's breathing disorder is more likely than not related to service.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the opinion is insufficient to support an award of service connection.  The Veteran has not been afforded a VA examination and opinion to determine whether a breathing disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed coronary artery disease.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, VCAA notice and efforts should be made to obtain records of any relevant VA treatment and non-VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to complete the necessary authorization forms, which should be included as enclosures, so that VA may attempt to obtain any relevant treatment records from his non-VA providers, including the Midlands Pulmonary & Critical Care.  Obtain any identified records as well as records of any relevant VA treatment and associate them with the claims file.

All efforts to obtain this evidence must be documented in the claims folder.  If the AOJ/AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2014); 38 C.F.R. § 3.159(e) (1) (2015).
 
2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed breathing disorder, to include COPD, pulmonary hypertension and sleep apnea.

The entire claims file, to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and test should be should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each breathing disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disability had its clinical onset during active service or is related to any in-service disease, event, or injury.
  
The examiner should specifically consider and discuss all pertinent service treatment records, post-service treatment records, the Veteran's contentions as well as the August 2015 private medical opinion from Dr. Z.M. that essentially concludes that (a) COPD is a chronic and progressive lung disease that is caused no only by tobacco use but also due to inhalation of chemicals, fumes and dusts and (b) Veteran's service included exposure to an excessive amount of fumes and chemicals including Agent Orange caused COPD.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The AOJ/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


